DLD-039                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-2543
                                      ___________

                               TYRELL TAYLOR HINES,
                                            Appellant

                                             v.

           JOHN DOE, Operations and Shift Commander, Allentown, PD;
    JOSEPH STAUFFER, Prosecutor; CHRISTOPHER CRUZ, Detective Supervisor;
            JOHN GILL, Lead Detective; AMY SORIN, Public Defender;
          KATHRYN R. SMITH, Public Defender; GARRY GLASCOM,
      CHARLES BANTA, Court Appointed Attorney; MARIA L. DANTOS, Judge
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (E.D. Pa. No. 5-15-cv-02628)
                      District Judge: Honorable Mark A. Kearney
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
               or Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6.
                                  November 5, 2015
      Before: CHAGARES, GREENAWAY, JR. and SLOVITER, Circuit Judges

                                (Filed: December 7, 2015)
                                        _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Tyrell Hines appeals from the District Court’s order dismissing his complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Because this appeal presents no substantial

question, we will affirm.

       Hines is a Pennsylvania state prisoner who was convicted for possession and

distribution of narcotics. He brought an action under 42 U.S.C. § 1983 against various

individuals who were involved with the search of his home, his subsequent arrest and

criminal trial. He brought a claim against two detectives and a member of the Allentown

Police Department staff, alleging that their role in the search of his property and

subsequent arrest violated his constitutional rights. He also brought claims against the

Judge who presided over his criminal trial, the Deputy District Attorney who prosecuted

him, and the four defense attorneys who represented him in his criminal trial.

       We have jurisdiction over this appeal under 28 U.S.C. § 1291. We will summarily

affirm the District Court’s order where there is no substantial question presented by the

appeal. Third Circuit LAR 27.4 and I.O.P. 10.6.

       This appeal presents no substantial question. The District Court correctly

dismissed Hines’ claims against the Judge and the Deputy District Attorney because they

benefit from absolute immunity. See Stump v. Sparkman, 435 U.S. 349, 356 (1978)

(holding that judges have immunity from suit for judicial acts); Imbler v. Pachtman, 424
U.S. 409, 423-28 (1976) (holding that prosecutors have immunity from suit for actions

within the scope of their prosecutorial duties). The Court correctly dismissed Hines’
                                              2
claims against his defense attorneys because they are not state actors. See West v.

Atkins, 487 U.S. 42, 48 (1988) (holding that to state a claim under § 1983, a plaintiff

must allege that the deprivation of a constitutional right was committed by a person

acting under color of state law).1 Finally, the Court correctly dismissed Hines’ claims

against the detectives and police staff to the extent that he complains of their statements

as witnesses in his criminal trial, because witnesses enjoy absolute immunity. Briscoe v.

LaHue, 460 U.S. 325, 345-46 (1983).

       The District Court also correctly concluded that his claims against the detectives

and police staff were barred by the two-year statute of limitations in Pennsylvania.

Although the statute of limitations is an affirmative defense, a district court may sua

sponte dismiss a complaint under § 1915(e) as untimely where the defense is obvious

from the complaint and no development of the factual record is required. See Fogle v.

Pierson, 435 F.3d 1252, 1258 (10th Cir.2006); Eriline Co. S.A. v. Johnson, 440 F.3d 648,

656-57 (4th Cir.2006); Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir.2001);

Pino v. Ryan, 49 F.3d 51, 53 (2d Cir.1995). The statute of limitations for § 1983 claims

is governed by limitations period for state law personal injury claims. See Wallace v.

Kato, 549 U.S. 384 (2007). In Pennsylvania, the statute of limitations is two years from

the date the claim accrued. See 42 Pa. Cons. Stat. § 5524(2). Hines filed this civil action


1
  It appears from the complaint that Hines was trying to bring a Sixth Amendment claim
of ineffective assistance of counsel against his defense attorneys. This is not a cognizable
claim under § 1983; however, we dismiss this appeal without prejudice. Hines may
therefore bring such a claim in the context of a habeas petition.
                                              3
in 2015, but he states in his complaint that the search of his house and subsequent arrests

took place in 2012. Hines was therefore time-barred from bringing his claims against

these Appellees.

       As this appeal presents no substantial question, we will summarily affirm.




                                             4